Hutcheson, Justice.
“An issue made by the filing of a counter-affidavit to a summary proceeding- to eject a tenant under the Civil Code [1895], § 4813 [Code of 1933, § 61-301] et seep, is tenancy or no tenancy, and the question of the plaintiff’s title is not involved.” Patrick v. Cobb, 122 Ga. 80 (49 S. E. 806). The instant case wa's brought to this court upon the overruling of a motion for new trial after verdict upon an issue made by the filing- of a counter-affidavit to a dispossess'd^ warrant, which affidavit merely denied the tenancy alleged in the warrant. The Court of Appeals, and not the Supreme Court, has jurisdiction of such a case. Code, §§ 2-3005, 2-3009; Arnold v. Water Power & Mining Co., 147 Ga. 91 (92 S. E. 889); Jones v. Sikes, 161 Ga. 799 (131 S. E. 900); Anderson v. Watkins, 170 Ga. 483 (153 S. E. 8); Radcliffe v. Jones, 174 Ga. 324 (162 S. E. 679); Ryals v. Atlantic Life Insurance Co., 181 Ga. 541 (182 S. E. 896).

Transferred to the Court of Appeals.


All the Justices concur.